Citation Nr: 1716445	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-06 656	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for an acquired cardiac condition. 

2.  Entitlement to an evaluation in excess of 20 percent for a left knee disability, status post resection medial meniscus anterior cruciate ligament reconstruction with arthrofibrosis of joint and arthritis superior pole of left.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1975 through March 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Roanoke, Virginia certified this case to the Board on appeal.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA claims file only contains records that are either duplicative of those in VBMS or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a November 19, 2015 central office hearing in Washington, D.C.  Although it was noted that he failed to report for that hearing, the Veteran's representative submitted a statement in May 2017, indicating that the hearing notice was sent to the wrong address.  The record reflects that the Veteran has moved several times, and the most recent address is in Tampa, Florida.  The representative's request to reschedule the hearing did not specify which type of hearing the Veteran wants, but did note the Veteran's new address in Tampa, Florida.  Rather than require the Veteran to travel to Washington, D.C. for another central office hearing, the Board will remand this case to the AOJ to afford the Veteran a local hearing before a member of the Board.  

Accordingly, the case is REMANDED for the following action:
The AOJ should contact the Veteran to ascertain if he would like a videoconference hearing or a Travel Board hearing, then take appropriate steps in order to schedule the Veteran for that hearing with a Veterans Law Judge in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

